internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-168579-01 date date legend x state d1 d2 d3 a b c d e f g h dear this responds to your letter dated date submitted on behalf of x requesting a ruling that the rental income received by x from renting certain properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x was incorporated in state on d1 x anticipates making an election to be treated as an s_corporation under sec_1362 plr-168579-01 x owns a single family dwellings b multi-family dwellings c commercial buildings and land some of the land is developed and leased x has d employees the employees’ duties include the following negotiate lease terms evaluate prospective tenants authorize and supervise all building alterations supervise contractors with regard to repairs and routine maintenance respond to tenant complaints prepare vacant space for the next tenant market vacant properties for rent process insurance claims review and respond to government actions regarding permits and zoning restrictions collect rents and security deposits inspects buildings monitors tenant compliance with lease terms collect evidence that the tenants pay property taxes and carry insurance refund security deposits pay bills prepare and pay payroll and prepare monthly financial reports for the tax_year ending d2 x received dollar_figuree in rent and paid_or_incurred dollar_figuref in relevant operating_expenses for the tax_year ending d3 x received dollar_figureg in rent and paid_or_incurred dollar_figureh in relevant operating_expenses law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross receipt derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provided significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion plr-168579-01 based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents x receives from the rental of its properties are not passive_investment_income under sec_1362 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed concerning whether x otherwise satisfies the s_corporation eligibility requirements under sec_1361 further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
